Per Curiam.

There was no statute provision, authorizing the sessions to award costs in any case of bastardy, brought before them, under the act of 1801. (Laws, vol. 1. 194.) The provision in the act of 30th "March, 1810, c. 109. does not apply to cases of appeal, brought before the passing of the act, and unless the sessions are authorized specially by statute, to award costs, they have no authority to award them. The quarter sessions in England have no authority, to this day, to award costs in cases of this nature. (King v. Sweet, 9 East, 25.) In this case, then, none were to be awarded.